WINTERSHEIMER, Justice,
dissenting.
I respectfully dissent because the three little words “not to exceed” are clear and unambiguous. KRS 342.732(l)(a) provides that retraining incentive benefits shall be payable “for a period not to exceed 208 weeks.” There is only one reasonable conclusion that can be reached; it is that the Administrative Law Judge has the discretion to award benefits up to 208 weeks.
In the absence of statutory definition, in Kentucky words are to be construed according to common usage. See Claude H. Fannin Wholesale Co. v. Thacker, Ky.App., 661 S.W.2d 477 (1984) Here there is no statutory definition and consequently the words must be given common usage. It is very clear that the phrase “not to exceed” is a term of limitation only.
Black’s Law Dictionary, 6th Edition, defines the term “not exceeding” as usually a term of limitation only, denoting an uncer*317tainty of amount. If the General Assembly had intended to fix the amount as a certain number of weeks, it could have done so, but it did not. Accordingly, the ordinary meaning of the phrase “not to exceed” must be applied so as to give the Administrative Law Judge discretion to award benefits for less than 208 weeks when the evidence supports such a determination.
There is a difference between benefits provided by KRS 342.732(l)(a) and those in KRS 342.732(l)(b) because one is for non-disability and the other for actual disability to the body as a whole.
I cannot agree that the words “not to exceed” in the statute are the functional equivalent of “for a maximum period ... ”.
I would reverse the decision of the Court of Appeals.
COMBS, J., joins in this dissent.